Citation Nr: 1229853	
Decision Date: 08/29/12    Archive Date: 09/05/12

DOCKET NO.  08-16 424A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for instability of the right knee.

2.  Entitlement to a separate disability rating for arthritis of the right knee.

3.  Entitlement to an evaluation in excess of 10 percent for instability of the left knee.

4.  Entitlement to a separate disability rating for arthritis of the left knee.


REPRESENTATION

Veteran represented by:	Non Commissioned Officers Association




ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from April 1964 to April 1984.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which continued the disability ratings of both the Veteran's right and left knee disabilities at 10 percent disabling.

This case was previously been before the Board in March 2011, when it remanded the Veteran's claims in order to obtain additional VA treatment records and to provide the Veteran with a VA examination.  The RO obtained such records, and the Veteran received an additional VA examination in April 2011.  As an initial matter, when the Board's remand orders are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In the instant case, the Board finds that there has been effective compliance with its remand instructions.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (noting that Stegall requires substantial compliance with remand orders, rather than absolute compliance.)


FINDINGS OF FACT

1.  The weight of the competent and credible evidence of record contains the Veteran's subjective accounts of instability of the right knee; moderate recurrent subluxation or lateral instability is not shown.  

2.  The weight of the competent and credible evidence of record indicates that the Veteran's right knee condition is manifested by x-ray evidence of arthritis and a range of motion limited by pain to no worse than 75 degrees of flexion and 0 degrees of extension.

3.  The weight of the competent and credible evidence of record contains the Veteran's subjective accounts of instability of the left knee; moderate recurrent subluxation or lateral instability is not shown
.

4.  The weight of the competent and credible evidence of record indicates that the Veteran's left knee condition is manifested by x-ray evidence of arthritis and a range of motion limited to no worse than 75 degrees of flexion and 0 degrees of extension.

5.  The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected disabilities is inadequate.   


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for a right knee disability based on instability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R.         § 4.71, Diagnostic Code 5257 (2011).

2.  The criteria for a separate 10 percent rating, but no greater, for arthritis of the right knee have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71, Diagnostic Codes 5003, 5010 (2011).

3.  The criteria for a rating in excess of 10 percent for a left knee disability based on instability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71, Diagnostic Code 5257 (2011).

4.  The criteria for a separate 10 percent rating, but no greater, for arthritis of the left knee have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71, Diagnostic Codes 5003, 5010 (2011).

5.  The criteria for referral of the Veteran's disabilities on an extra-schedular basis are not met.  38 C.F.R. § 3.321(b)(1) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a veteran as to the information and evidence necessary to substantiate claims for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011).  The VCAA also defines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011).

The VCAA requires VA to notify the veteran and the veteran's representative, if any, of any information and any medical or lay evidence not previously provided to VA that is necessary to substantiate the claim.  As part of the notice, VA must specifically inform the veteran and the veteran's representative, if any, of which portion, if any, of the evidence is to be provided by the veteran and which part, if any, VA will attempt to obtain on behalf of the veteran.  See 38 U.S.C.A. § 5103 (West 2002 & Supp. 2011); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002) (noting that a letter from VA to the veteran that described evidence potentially helpful to the veteran but that did not specify the party responsible for obtaining such evidence did not meet the standard set forth in the VCAA).

After reviewing the record, the Board concludes that the notice requirements of the VCAA have been satisfied.  The October 2006 VCAA letter informed the Veteran of VA's duty to assist in the development of his claim.  Specifically, the letter advised the Veteran that VA is responsible for obtaining relevant records from federal agencies.  With respect to private treatment records, the October 2006 letter informed the Veteran that VA would make reasonable efforts to obtain relevant records not held by any federal agency.  Included with the letter was a copy of VA Form 21-4142, Authorization and Consent to Release Information, and the Veteran was asked to complete this release so that VA could obtain private treatment records on his behalf.  The October 2006 letter also notified the Veteran of the process by which disability ratings and effective dates are established.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

There is no indication that there exists any evidence that could be obtained which would have an effect on the outcome of this case; therefore no further VCAA notice is necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (finding that VCAA notice is not required where there is no reasonable possibility that additional development will aid the veteran).

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2011).  Service treatment records have been associated with the claims file.  All identified and available treatment records have been secured, including VA examination reports and VA medical center treatment records.  

The Veteran was provided with VA examinations in October 2006 and April 2011.  The reports of these examinations indicate that the examiner reviewed the Veteran's claim file and past medical history, recorded his current complaints, conducted appropriate evaluations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The findings contained in the examination reports are sufficient to rate the Veteran's knee disabilities under the applicable rating criteria.

In May 2007, the Veteran indicated that his October 2006 VA examination was flawed because he was not informed "as to the test and what the physician was to look for."  The Veteran further stated that the examination was conducted while he was on an examination table, rather than standing.  The Veteran contended that a standing position would have better revealed the pain and limited motion that the Veteran encountered.  The Veteran further argued that the examiner did not acknowledge his complaints of pain, and that he was not asked to stand, bend, flex, or squat.  The Board has thoroughly reviewed the October 2006 examination report, and it finds that the examiner indeed noted the Veteran's complaints of pain, and otherwise thoroughly described the Veteran's pertinent symptoms.  Furthermore, the results of the October 2006 examination report are consistent with the findings in the April 2011 examination report.  The Board, therefore, concludes that these examination reports are adequate for the purpose of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2011); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

In November 2008, the Veteran requested a hearing before a Veterans Law Judge. In April 2009, the Veteran indicated that he no longer wanted such a hearing.  The Veteran's request for a Board hearing has been successfully withdrawn.  See 38 C.F.R. § 20.704(e) (2011). 

The Board observes that all due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2011).  Accordingly, the Board will proceed to a decision. 

Legal Criteria 

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  Separate rating codes identify the various disabilities.  See 38 C.F.R. Part 4 (2011).  When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  See 38 C.F.R. § 4.3 (2011).

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  See Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are also appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25 (2011); see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  See 38 C.F.R. § 4.14 (2011).

In general, after the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the Board resolves the benefit of the doubt for each such issue in favor of the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2011).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  See 38 C.F.R. § 4.40 (2011).  When making a rating determination, VA must consider whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing.  See 38 C.F.R. § 4.45 (2011); Johnson v. Brown, 9 Vet. App. 7, 10 (1996); DeLuca v. Brown, 8 Vet. App. 202 (1995).

Arthritis of a major joint is to be rated under the criteria for limitation of motion of the affected joint.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2011).  Under Diagnostic Code 5010, traumatic arthritis is to be rated as degenerative arthritis under Diagnostic Code 5003.  For the purpose of rating disabilities due to arthritis, the knee is considered a major joint.  See 38 C.F.R. § 4.45 (2011).  When limitation of motion of the joint is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is to be applied.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2011).  Range of motion measurements are rounded to the nearest five degrees.  See 38 C.F.R. § 4.71a, Note (4).

Separate evaluations may be assigned for limitation of flexion and extension of the same joint.  See VAOPGCPREC 09-2004 (September 17, 2004).  Specifically, when a Veteran has both a compensable level of limitation of flexion and a compensable level of limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  Id.

Limitation of flexion is rated as follows: flexion limited to 60 degrees warrants a noncompensable rating; flexion limited to 45 degrees warrants a 10 percent rating; flexion limited to 30 degrees warrants a 20 percent rating, and flexion limited to 15 degrees warrants a 30 percent rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2011). 

Limitation of extension is rated as follows: extension limited to 5 degrees warrants a noncompensable rating; extension limited to 10 degrees warrants a 10 percent rating; extension limited to 15 degrees warrants a 20 percent rating; extension limited to 20 degrees warrants a 30 percent rating; extension limited to 30 degrees warrants a 40 percent rating, and; extension limited to 45 degrees warrants a 50 percent rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2011).

VA standards describe normal range of motion of the knee as from 0 to 140 degrees.  See 38 C.F.R. § 4.71, Plate II (2011).

VA's General Counsel has additionally concluded that arthritis and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257 and that evaluation of knee dysfunction under both codes does not amount to pyramiding under 38 C.F.R. § 4.14.  See VAOPGCPREC 23-97 (July 1, 1997) and VAOPGCPREC 09-98 (August 14, 1998).  Therefore, a veteran who has both arthritis and instability of the knee may be rated separately, provided that any separate rating must be based upon additional disability.  See also Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).

The Court recently held that the Board impermissibly reduced a veteran's rating when it changed diagnostic codes based on current evidence of knee arthritis without current evidence of previously-rated knee instability, after the rating based on knee instability had been in effect for over 20 years (and was thus protected pursuant to 38 C.F.R. § 3.951).  See Murray v. Shinseki, 24 Vet. App. 420 (2011).  In the instant case, the Veteran has been in receipt of a 10 percent disability rating based on instability for both the right and left knees since May 1984, or for approximately 28 years.  As will be discussed in further detail below, similar to the facts in Murray, the evidence of record indicates that the Veteran's disability is manifested by arthritis, rather than instability.  

Pursuant to the Court's holding in Murray, however, the Board will leave in place the Veteran's current ratings based on instability, and it will consider whether separate ratings are available under additional diagnostic codes.  In this regard, the record contains no evidence of ankylosis, dislocated semilunar cartilage with frequent locking and effusion into the joint, malunion or nonunion of the tibia and fibula, or genu recurvatum.  Thus, Diagnostic Codes 5256, 5258, 5262 and 5263 do not apply.   See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, 5262, 5263 (2011).  The Board will proceed to rate the Veteran's bilateral knee disability under the above-discussed diagnostic codes applicable to arthritis, limited motion and instability.

Ratings Based on Arthritis

Turning to the facts in the instant case, a July 2006 radiology report indicated that the Veteran had mild arthritic changes of the right and left knee joints.  In a July 2006 treatment record, a VA clinician observed that the right knee was not swollen and the left knee had mild swelling.  The Veteran's knees had palpable crepitation.  The Veteran could not squat fully because of his left knee pain.

In an August 2006 VA treatment record, the clinician noted that the Veteran had stable chronic pain in both knees since the time of his in-service injury.  The Veteran complained of possible episodes of swelling, but the clinician observed no effusion.  The Veteran could not tolerate sitting with the knee flexed for an extended time.  The Veteran had a full range of motion without pain or crepitus.  The examiner observed mild atrophy in the right quadriceps compared to the left.    

The Veteran received a VA examination in October 2006, at which time the Veteran complained of bilateral knee pain, stiffness, and weakness.  The Veteran complained of swelling and warmth in his left knee.  Both knees had fatigability, lack of endurance, and morning stiffness that improved as the day progressed.  The Veteran complained of daily flare-ups of pain with prolonged sitting or standing, bending his knees, going up and down stairs, and going up or down ladders.  

Upon physical examination, the examiner observed that the Veteran's gait and stance were normal.  There was no erythema, edema, or effusion of the Veteran's right knee.  There was grinding and pain with palpation.  The Veteran's right knee had active flexion to 90 degrees, passive flexion to 120 degrees, and extension to minus 5 degrees.  Upon repeat testing, the Veteran did not complain of pain, fatigue, weakness, incoordination, or lack of endurance.  The examiner found no additional functional impairment due to pain, pain on repeated use, fatigue, weakness, incoordination, or lack of endurance.  

There was no erythema, edema, or effusion of the Veteran's left knee.  There was grinding, but no pain no palpation.  The Veteran's left knee had active flexion to 90 degrees, passive flexion to 130 degrees, and extension to zero degrees.  Upon repeat testing, the Veteran did not complain of pain, fatigue, weakness, incoordination, or lack of endurance.  The examiner found no additional functional impairment due to pain, pain on repeated use, fatigue, weakness, incoordination, or lack of endurance.  

The Veteran received an additional VA examination in April 2011, at which time the Veteran reported having daily pain and stiffness in both knees, with the right knee of greater severity than the left.  The Veteran felt intermittent tightness and warmth in the right knee, but no obvious swelling, heat, or redness.  The Veteran denied any systemic symptoms.  The Veteran's right knee intermittently popped and grinded.  

The Veteran complained of approximately twice weekly flare-ups of worsening symptoms.  These flares increased his average pain from 4/10 to 6-7/10.  The flare-ups lasted 12-24 hours on average, but could last as long as all week in his right knee.  Sitting longer than 90 minutes, using ladders or stairs, crawling, squatting, or carrying more than 30 pounds repetitively caused his condition to worsen.  Hot soaks, pain medication, and rest improved the condition.  When the Veteran had a flare up, the Veteran experienced more pain with motion, but no impaired motion.  The Veteran was able to engage in activities of daily living without limitation.  The Veteran could walk recreationally for approximately 1 1/2 miles once or twice a week.  While the Veteran could no longer play tennis, he could still fish intermittently.  

Upon physical examination, the Veteran could squat repeatedly.  The Veteran had bilateral knee flexion to 140 degrees with pain beginning at 75 degrees.  The Veteran had bilateral knee extension to zero degrees, with no hyperextension.  With repeated motion and against strong resistance, there was no further limitation of motion by pain, weakness, fatigue, lack of endurance, or incoordination.  The Veteran's muscle tone was normal with no atrophy.  There was no edema, effusion, or instability.  The Veteran had minimal bilateral quadriceps weakness.  The Veteran experienced mild tenderness over the right knee lateral joint line, medial joint line, suprapatellar area, and at the tibial tuberosity.  The left knee was mildly tender over the suprapatellar area and minimally at the medial joint line.  The examiner noted crepitus more on the right than the left.  The Veteran's gait was normal.  There was no ankylosis.  The record otherwise contains the Veteran's complaints of knee pain to VA clinicians; for example, in July 2011, the Veteran complained of right knee pain.

In addition to the medical evidence of record, the Board has considered the Veteran's lay assertions regarding his knee condition.  For example, in May 2007, the Veteran indicated that he had suffered with pain and a loss of motion and endurance since the date of his injury. 

Turning to an application of the law to the facts in the instant case, the Board will first determine if a greater rating is warranted for impairment of flexion in the knees.  The Veteran demonstrated his worst range of motion in the right knee in April 2011, at which time the Veteran had bilateral flexion limited by pain to 75 degrees.  Knee flexion limited to 75 degrees results in a zero percent (noncompensable) rating.  At no time during the course of the appeal has the knee flexion in either knee warranted a compensable rating, that is, it has not been limited to 45 degrees or fewer.  Accordingly, the Veteran's limitation of knee flexion in either knee does not warrant a compensable evaluation at any time during the course of the appeal.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2011).

With regard to knee extension, the Veteran has always shown full knee extension.  Full knee extension warrants a zero percent (noncompensable) rating.  At no time during the course of the appeal has knee extension in either knee warranted a compensable rating, that is, it has not been limited to 10 degrees or greater.  Accordingly, the Veteran's limitation of knee extension in either knee does not warrant a compensable evaluation at any time during the course of the appeal.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2011).

The Board observes that it must additionally consider functional loss due to pain and weakness that causes additional disability beyond that which is reflected on range of motion measurements.  See 38 C.F.R. § 4.40 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).  In this regard, the Board must consider the effects of weakened movement, excess fatigability and incoordination.  38 C.F.R. § 4.45 (2011).  The Board has taken note of these factors in its range of motion discussion; indeed, the Board has accepted that the Veteran's bilateral flexion was functionally limited by pain to 75 degrees.  While the Veteran has complained of pain, stiffness, weakness, fatigability, and lack of endurance, these limitations do not warrant a higher evaluation than that applicable to the ranges of motion discussed above.  While the Board accepts the contentions of the Veteran that his knee disability causes him to experience significant pain, the Board has explicitly additionally taken this into account in its above discussion of the range of motion of the Veteran's knees.  The rating schedule does not require a separate rating for pain itself.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).  Thus, a higher evaluation based on functional loss due to pain is not warranted.

The Veteran, therefore, has noncompensable limited motion of both knees and x-ray evidence of degenerative arthritis in the knees.  Under Diagnostic Code 5003, a rating of 10 percent applies to each major joint affected by limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2011).  A 10 percent rating based on x-ray evidence arthritis therefore applies to both the Veteran's left and right knees.  A rating in excess of 20 percent is not warranted for either knee as the evidence does not show that either knee includes involvement of 2 or more major joints or minor joint groups.  The Board further finds that there have been no distinct periods during the relevant time period in which the Veteran's range of motion was more or less than stated above.  He is accordingly not entitled to receive a "staged" rating for arthritis of either knee.  See Hart, supra.

Increased Rating Based on Instability

As noted above, a separate evaluation may be provided for knee instability.  The Veteran is currently in receipt of a 10 percent disability rating for each knee based on instability.  Recurrent subluxation or lateral instability is rated 10 percent when slight, 20 percent when moderate, and 30 percent when severe.  See 38 C.F.R.             § 4.71a, Diagnostic Code 5257 (2011).  The words "slight," "moderate," and "severe" are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just.  See 38 C.F.R. § 4.6 (2011).  It should also be noted that clinicians' use of terminology such as "severe," although an element that the Board will consider, is not dispositive of the issue.

In the instant case, in a July 2006 treatment record, a VA clinician noted that McMurray's test, drawer testing, and valgus stress testing were all normal.  In August 2006, the Veteran denied experiencing locking or giving way of the knees.  Lachman's test, McMurray's test, drawer testing, and tibial rotation testing were all negative at that time, and there was no pain or instability with varus or valgus stress.  In October 2006, the Veteran stated that his left knee gave way on him, but he denied locking in the knees.  The Veteran did not wear a knee brace.  The drawer test and McMurray's test were negative bilaterally.  In October 2011, the Veteran noticed weakness and easy giving way using stairs, but the Veteran denied having any falls.  The Veteran denied a history of dislocation or subluxation.  The Veteran did not use any assistive devices or braces. The Veteran was able to stand independently on his left leg.  The Veteran could mostly stand independently on his right leg but used a stable object for stability.  The Veteran had no knee instability medially or laterally.  The drawer test, Lachman's test, and McMurray's test were all negative.  

The Board acknowledges that the Veteran has complained on two occasions that his knees gave way on him.  Even with consideration of the Veteran's complaints, the weight of the evidence does not show moderate recurrent subluxation or moderate lateral instability of either knee.  In this regard, no clinician has ever noted any signs consistent with instability or subluxation of the knees.  Thus, the Board finds that the evidence does not indicate that the Veteran has more than slight instability of the knees.  Accordingly, a disability rating in excess of 10 percent for instability of the knees is not warranted.


Extra-Schedular Considerations

In addition, the Board has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors that render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

In Thun v. Peake, the Court set forth a three-step inquiry to determine a veteran's entitlement to an extra-schedular rating.  See 22 Vet. App. 111 (2008).  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found to be inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

In this case, it is not necessary to go any further than the first step of the Thun analysis.  The rating criteria are not inadequate.  Higher ratings are available for the Veteran's bilateral knee condition, but the Veteran does not meet those criteria.  

It does not appear that the Veteran has an "exceptional or unusual" disability; he merely disagrees with the assigned evaluation for his level of impairment.  In other words, he does not have any symptoms from his service-connected knee condition that are unusual or are different from those contemplated by the schedular criteria.  The available schedular evaluations for knee disabilities are adequate in the present case.  Referral for extra-schedular consideration is not warranted.  See VAOPGCPREC 6-96.  Further inquiry into extra-schedular consideration is moot.  See Thun, supra.

The Board also notes that the Court has held that the issue of a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when a request for TDIU is reasonably raised by the record.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  In the instant case, however, the Veteran has not explicitly raised the issue of TDIU.  At his October 2006 VA examination, the Veteran said that he worked as a painter and electrician.  The April 2011 examiner opined that the Veteran's condition did not affect the Veteran's usual occupation.  The Veteran retired in 2007 or 2008 after working as a minister for 20 years.  For the preceding year and a half, the Veteran worked as a pastor at a different church.  The Veteran resigned in January 2011, but he did not indicate that he resigned because of his knee condition.  The Veteran volunteered at his church and helped with upkeep such as electrical wiring and painting.  In light of the foregoing, the Board finds that entitlement to a TDIU has not been raised.


ORDER

An evaluation in excess of 10 percent for instability of the right knee is denied.

A separate 10 percent disability rating, but no greater, for arthritis of the right knee is granted.

An evaluation in excess of 10 percent for instability of the left knee is denied.

A separate 10 percent disability rating, but no greater, for arthritis of the left knee is granted.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


